 

Case 3:18-mj-05265-DWC Document 1 Filed 11/20/18 Page 1 of 7 __

 

 

wainwwa `

   
 

~' m.xos;(n¢j.o_mo) Appuemfensemwm(immmwo ao-zs-ls)

   

UN11ED STATES D1s1111€1 C011111 ~ Nov 20 mg

forthc

 

 

. . WWW°£WMW _ ' BY wEerRNm%mac¥oFW§+mmommcouA%{
`%””"*'""”m&"-M , ~ ' ' mn.mjlg__§g,z¢$`
vamk°fb}°°d»m°¥¢fullydewribedm ` 1 ’ d ' 7 j 71
nmeinnem»\. v ~ g _ __ _

' : APPLch"noN 1011 A seamen wm _

' lafedemlliwenforcementofficcroranattnmeyforthegovemmwt,requmaseaschwamnmdmmsder
penalty of perjury that I have reason to believe that on the following person or property (idend,dr¢h¢m¢‘d¢”“¢"¢
_propsrtymbesemchedmdgzveitslacallon) _ _ _ `
Twovmlsofblood,mmfuuydescsibedmAmdmwmA,morpmwdbuembymferm

~lpeatedin~th`e Wsmm _ ,' Disui¢¢of_ Wsshi_ngwn mmwmwemmkdndmy§»k
~pemnordeserib¢.’*?pwpwwtobes¢zed): ' f " ' v

4 ' senAn_\e¢ehane¢n,a,~anenme&nawnatnyaeeaenenv

_ 'l`heb¢sxsforthesmhm\desFed R.Crim. P 41(c)is(eh¢ckm_¢orm):
d¢videxwoofa`crime;
Dcomraband,frmcsofcmm,orotheni)ensrllega|lypossessed
mepmydestgnedforuse,mtmmdforuse,orusedmoommxmngsmmc, 1
Bapemonwbemcmdonpe¢sonwhoisunlawidllymnmmd ~ `

Thcsearchisreiatodtoavlolatxonof k . '
cedes¢c¢aon 1 ijeD¢sc#p¢w , b
' scwaa.§~r.,soz lsus.c.._ ' landownerme ' - “
§‘13, &36'€1?1§4§§4.2301'38 z '
'l`heapplmomsbuedondaesefacts
v y/ seeAwdew¢efnnP Mecnm¢ennnneednnmmeheam
mbclayednotweof 1 days(givcexactmdmgdatelfmocethan?)°dayl ________________“Nq“md
underl$USC§3103§,d\ebamsofwhidnssetforthonthcattachedshe& » 31 _

 

P\\'r_`sumttoFed R. Crim. P. 4.1, misw'armni_sptesented: Ebyre&mbleclmonwmems,w-telephonmlbmmdod 4 b w

 

bar Mecmie, Fenenluwenfemmom_'.'j~ "
' mdmmml¢ 4

l` *Th¢fbngomgaf§davitwanwmnvobcfosemeandmgnedmmyprmeor l
v . W¢Kmabuve-nunedageatpmvadeduwommnmmmgwdw (|TWW»W
' ' Daw. _;11/2`0/2018 _ _, .

 

vV : '.'Iad,ge'ssig_¢a_tan ' n
wymsz _Tnenme,wo.shi!nswn ' . mvidw. clmecel,umwdswumpm:nd¢e : ?

 

 

 

 

 

iofee-`_-i _.o'\‘ di ':-A<~w'_.to t--.

g'g`g'&~§§§~o\ooo`iao.\'ui».ww--'c

 

'Coi_JNTY. 0111>_11111<]3£ » )

Case 3:18-mj-05265-DWC Documentl Filed 11/20/18 PageZof? .

AFFIDAVIT FOR SEARCH WARRANT '

STA-'_i-*;E or wAsH`_INGTON )
)~ Ss

I, lan P. McCranie, ii law enforceth oflizer for Jeint Ba_ae Lewia~McCherd,
Wa`sliington, having ban duly sworn, state ar fonews: _
IN'I_'RODUCTION AND AFFIANT BACKGRCUND

l.. Ihave servedas alaw enfomemeiit officer and/or criminal investigator foia 7 `

total of 5 years Ihave servedas`alaw enforcement officcronjoint Base Levins~McChord v _
since2013. Ialsohave6yearsoflawenforcementand/orcrimmalmvesngativee)q)enence :.:__ _,
pnortomytcnurewithjomtBase IamcurrentlyaDcparnnentofdieArmyPohceOfficer jeff ,`
with the Joint Bas`e Lewis-McChord Police Deparnnent. My training and experience ineiudes f ` f :. *: 5 ' 17 1 '

the following:
2. l have completed training in, and am certified to perfot!il`,_ Standard Field

-Sob`riety Tests (SFS_TS) in Washington State by the Directorate ofEmergency Servieeaon n v s s _ _ l _
i.loirit Base Lewis-Mc€hord_. My certification was completed in June of 2013'1`11 accordmee ' ' ' '

with National Highway and Tmp:o`rtation Safety Administi'ation (NHTSA) standards. I

have completed the Depai'tment of the Army Civi.lian Police Academy, a 10 week :coin_'se;of; ." v s v _v
study which included training on the subjects of DU"i detection and Standard Fieid_ Sobnety l ' ` w
`Tests I completed initial training and certincation on the BAC DataMaster in lime of2013

and recertification m January 2016 I completed training and certification on the BA:C

` v D_raeger' in August 2017.1 completed Advanced Roadside Impa'ired Driving Enforcement
' j(A. R_,I. D. E. ) in Nov_ember' of2017. I completed a Matijuana Co_nti'olld Bnrn thtnrgh the . __ :_
Department of the Army Criniinal Investigative Divisioii (CID) in May of 2018. Icompl*_emd v * -`
'Marijuana DUI: Prosecution and Enforcemen't through the Trati"ic Safety Rwom'ee hugram n '

in Aiigiist of 2018. I completed Basie Collis'ion Investigation though the Crin'iiiial lastioe 3 if
Trammg Commission (CJTC)' m Octobe"r of 2018. l have conducted 39 DUI/Physical

Contiol arrests and have assisted m more than 34 additional DUI/-Physieal Control

. v ~ '_ unanimva …
,:AFFIDAVITOFiANP.MecRANiE'i mmmmmw is j ',

Senfngwmmoiissim
' mapssz ' v

 

Case 3:18-mj-O5265-DWC Document 1 Filed 11/20/18' Page 3 of 7

1 investigationsdminginylawenforcementcareer, Byviitueofdiistrainingandeiqierience`l `* `_ 5 .
2 amfamiliarwithcm‘rentteehniquesfordetectingdnigoralcoholimpaireddrivera,andlam k '

13 competentioperi‘ormsuchiwis v v ~~ _
4 3 :3.v I make this affidavit in support of an application for a search warrantfor the
j 5 following propeity, as more fully described in Att_achinent A:
a__. Two glass medical vials containing the blood of Victor Copaemsehi

eachsealedwithevidencetapeandmarkedwiththesubjectsnames Eachvialmarkedforlf)p,j:., -.‘:»_;;1

7 with0103,18Nov18,IPM
. 58 v
' br Thebloodsamplesseizedshallbesubmittedtothecustodyofthe

.rg \,VashmgtonStateTi;iincologyLaboi'atoi'yforappii:ipriatcforein'rictesting113d¢w.mm°dby _1.

110 the Washirigton State T`oxicology Lalioratory to determine whether any intoxicating liquor
marijuana or any drug as defined in RCW 46 61 5.40 can be detected and/or quantified

j , 11
b l 12a
'3 knowledge obtained from other individuals during my participation in this investigation
14 including other law enforcement officers; review of documents and records related to this
15
16
17
is
1 19
f 20
21
'22

" or others have learned during the course of this investigation

there is prpbsbis cause rs believe rhsi visisribrrs br R?Cw 46 61 502 hsvs bass dominated
There is also probable cause to search the property described in Attachmeiit _A for evidence
, 23 ll l _ g THINGS_ To ali smon sr sEAncHEn »

24 6. This application and af`xidavit for a search warrant seeks einhorization to

25` permit the Washington State Toxicology Laboratory and their agents and employees to

26
27
28

 

 

assist agents in the execution of this warrant and to seize thefollowing items, more fully t _ s
riwsribsd in Aicsrhrrrsni A for evidence assumedme and worrsbs'rrd srdrws srrmw; ' '_ H.- ~1 '1 ~

AFrii)AviT oriAN,P.MscsANii~:gz v mSWESAMY ?`

41 Thefactssetfoi'tliiiitliisAffidavitarebasedonmyownper\.i;onalkm,s,r,l°dge § 11 :1':

investigation; communications with others who have personal knowledge ofth¢:¢;¥"¢!ifs and , " ii ` -_ _ » . _
circumstances described bsrsirr, ssd dismisses gswsd ihrsugb'rrry sam ' 'rrg’ ' sin'srwsriwrw f_; ' _1 ' *
Bwsuss this A-mdsvii rs submitted rsr drs iirrriisd purpbss br wishiisirirrg probsbis_ baer iii * * ' '
supportofthe' application for asearch wairant, itdoes not set forth eachand every factthatl _»'

5.» Basedonmyuainmgandexpenenceandthefactsassetfonhmthissftidavit, pf s ;`_ i`-

’ SliATl‘l£, Wmm 9¢\01
(206) 551-1970

 

~e~o'e- _`l' ia\ _ui 45 ';oi to ,_-

s.asasa,~..saanaas...-~ ...._¢_

   

" eo111310n

12. DuetoCOPAClNSCHI’sinjunes hewas'crailspoi'tedtobiiadiganlgnmgem »

Case 3:18-mj-05265-DWC t Document 1 Filed 11/20/18 Page 4 of 7_ , v »

SUMMARY `OF PROBABLE CAU_SE

7.v At approximately 2351 hours, 1 responded to a single vchicle collision with
possible entrapment on Periiilctet Rcad Adj McChord East Gat_e. Whilc monte dwpatch
advised inc that the caller sounded intoxicated - 1
l *8.7 Iairwedcnseeneatapptcximatclyowlhcursandobservedagray 7
Volkswag"en Golf WA/BEY7991 off the south side ofthe_ road impacted into a tips One
witness (WORTHB~IGTON) flagged inc down and pointed to the vehicle Whmi l got cia of
111y vehicle 1 observed the dcfcndaht, identified by his Washington_ Drivei" s L_ieense as '
CGPACINSCPIL Victoi' standing by the driver’ s side dcor, bleeding front the hsad'.

9. 1 asked COPACD~;ISCI-II what had hapl?¢n°dz he stated he didn’t kncw.A

mongesmofnwholi¢b¢vmgsswasdaeaedmmmgnnmhswean wiseman § d
would like to be evaluated by mcdics, he stated that lie wasn’t driving and that his 51end was v l
v driving 1 asked for his friend’s hainc, COPA'CINSCHI stated at inc and said he needs a

translator and doesn-’t speak Eniglish well. COPACINSCHI’s words were heavily slimd.

lo. woniinNoToNpulleamemhesidewamiedrhmiimwasmmnn f "
hew When they pulled up and CoPAciNscH'i was outside me driver s side ofac vehicle A § 1 ~ l? f

DOL check with dispatch revealed that COPACINSCHI is the registered owild oftl__ie

', vehicleandisi:urrcntly SuspetidedcutofWashingtonmtheandegrcefor“AdininPerSe" iii 75 77 71

11. Blocd stains were observed oil the drivcr’ s side ailhag'. No blood was chavch `. _ '_ ii
oil the passenger side airbag. Thc vehicle keys were located in COPACINSCHI’ s pmts ` n ' v
pocket Upon arrival cf medical units CGPACINSCHI stated tc mcdiea that he had
consumed a single beer catliei_~` in the night and had fallen asleep at the whecl, oauamg tile

Rcoiili for medical treatment Duc to the fleeting blood cvidencc, inability tc_ take the state
_BAC» test, and possibility cf blood contamination due tc medical treatment that could heir : ' l

- ' ` ’ . s v 4 _ ' uarinosiatasarioimei' iii =
AFFIDAVITQFIANP,M¢CRAN!E. 3 m mg swl

weinstein ‘j; , …

 

l Case 3:18-mj-05265-DWC Document 1 Filed 11/20/18 Page 5 of 7 b

given to COPAClN-SCHI when he arrives at Madig"an Er'nergency Reoi`n an exigent
circumstances blood draw was deemed necessary 1 »
l3. Upon arrival .of Madigan Emergency R_ooin, COPACINSCHI was advised of
the B-iood Drawa Pursuant to Search Warrant or Exigent Circumstanee on page (;7) of the v . ,_ _
Washington State DUI Arr`est Report An E_xigent Ci_rcumstance blood draw was conducted ~
01_03 bours, without incident by Einergency Ro'oin Teehnieian Liiida_ Chandler _ b
14. The blood draw was conducted prior to the administration of medications A

   

\o'ofe"~i o\ to`-a§'jw-N --

2018 for Reckless Driving', Drivin'g while Licease Sus`peinied and _()bstrixction of a Law
Enfeieement Oflicer. A disposition of that ease has not yet been received
' CONCLUSION

wba'v--Q

also probable cause to search the information described m Attachment A for evidence of

these crimes g

lanP. McCranie "

 

a ca se

'I`he above-named agent provided a sworn statement atteating to the truth cf the
foregoing a&idavit on 20".‘ day bf Nevember 2018.

cas dicta

THE HON. DAVID W. CHRISTEL
United States Magis.trate lodge ` '

aec

 

.io=io: w w w
ee"`),'o_\ ur- §

" ' ` ‘ , " _~ uNrrEnsi'A'meA'r‘mma¥
AFFiDAviT 01=1AN P.McanNiE 4 _ . ms mg 5 mut

' mmwmwnioi
santana g

criminal history check cfcoPAcmscm revealed an marry Fircrcrr Pciicc err 17 Mrrcirj `, ij :: , iL§_ §

'~ l’$~.» Basedoamytrainmgandexperiencesndthefactsassetfmthmtlnsn§idavit,» 4 ':f::;:v'i:':':
~ there isprobable eauseto believe that violations of RCW 46. 61 .50_2 have occurred 'I'here is ` ' l

Law snfcrccmcnrofaccr,JBLMPcircc .1_2{.'§=:":.v iii 1'

CaSe 3:18-mj-05265-DWC Document 1 Filed 11/20/18 Page 6 of 71
Atta'chment A

Property- tube Seni'ched

18 Nov 18, IPM.

Ai'rAcii_Ma-NT A

 

,"I-`wo glass medical vials containing the blood of Victor Copa'cinschi, each sealed with ,» ' f ' '
evid°me tape and marked with the subjects names Each vial marked for lD with 0103, ,, j i ’

Case 3:18-mj-05265-DWC Documentl Filed11/20/18 Page.,?of_?

‘ A'ttncliment B_ »

liquor marijuana or any drug as defined m new 46. 61. 540 can `bc detected miller t
quantified

` ATrAciismNr a

 

" ThebloodsampleswcribedinAttachmentA shallbesubmittedtotbecustodyofthe 7 f '1 nn h - iv wl
Washington State Toxieology Laboiatory for appropriate forensic testing as determined .
by the W'a`slimgton State Toxicology Laboratory to determine whether any intoxicating j _ `

